NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARTHUR LOPEZ,                                   No.    20-55224

                Plaintiff-Appellant,            D.C. No. 5:18-cv-01835-VBF-
                                                MRW
 v.

MANUEL A. RAMIREZ, Presiding Judge;             MEMORANDUM*
CALIFORNIA COURT OF APPEALS 4TH
DISTRICT DIVISION TWO,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Arthur Lopez appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging that a California court rule violated his due

process rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under Fed. R. Civ. P. 12(b)(6). Jachetta v. United States, 653 F.3d

898, 903 (9th Cir. 2011). We affirm.

      The district court properly dismissed Lopez’s action because defendants are

entitled to immunity, and to the extent Lopez seeks injunctive relief, his action is

barred by the Younger abstention doctrine. See Simmons v. Sacramento Cty.

Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (state courts, as an arm of

state government, have Eleventh Amendment immunity); Ashelman v. Pope, 793

F.2d 1072, 1075 (9th Cir. 1986) (en banc) (judges are absolutely immune from

damage liability for acts performed in their official capacities); see also Younger v.

Harris, 401 U.S. 37, 43 (1971) (recognizing the longstanding public policy against

federal court interference with state court proceedings).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Gordon v. City of Oakland, 627

F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and grounds for

dismissing without leave to amend).

      Lopez’s motion for extension of time to file a supplemental reply brief

(Docket Entry No. 26) is denied.

      AFFIRMED.




                                          2                                    20-55224